Citation Nr: 0934560	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  98-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

J. A. Juarbe-Ortiz, M.D.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1970. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
RO.

Most recently, in May 2007, the Board denied the Veteran's 
claims for an increased rating for the service-connected 
schizophrenia and for a TDIU.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claim (Court).  In September 2008, the Court granted a Joint 
Motion to vacate the May 2007 decision with regard to the 
noted issues and to remand these matters for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2008 Joint Motion, the parties agreed that 
in the May 2007 decision, the Board failed to give adequate 
reasons and bases to support its decision.  In this regard, 
the parties agreed that the VA examination provided to 
evaluate the Veteran's schizophrenia was inadequate for 
rating purposes.  Specifically the parties agreed that the VA 
examiners failed to offer answers and adequate discussion of 
the following questions: does the Veteran have impaired 
impulse control; difficulty in adapting to stressful 
circumstances; and, an inability to establish and maintain 
effective relationships?  The parties also agreed that there 
was insufficient analysis of the VA examinations, private 
examination or hospitalizations, i.e. the medical evidence of 
record.  Finally, the parties agreed that the examiners 
failed to offer rationale or meaningful explanation of their 
conclusions and opinions reached.

In view of the directions from the Joint Motion additional 
development is needed as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claims.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for his 
service-connected schizophrenia.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claims.  To the 
extent records are sought but not 
received, appellant and his attorney 
should be provided with appropriate 
notice and the claims file should reflect 
the attempts made to obtain the records.

3. The Veteran should then be afforded a 
VA psychiatric examination, with the 
appropriate VA examiner to determine the 
nature and extent of the impairment of 
the service connected schizophrenia.  All 
studies deemed necessary should be 
performed.  All clinical manifestations 
of the Veteran's service-connected 
schizophrenia should be reported in 
detail.  The examiner should also assign 
a GAF score based on the Veteran's 
service-connected schizophrenia.  The 
examiner should explain what the assigned 
score represents.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  Specifically the examiner should 
address (a) whether the Veteran has 
impaired impulse control; (b) difficulty 
in adapting to stressful circumstances; 
(c) an inability to establish and 
maintain effective relationships; or, (d) 
is precluded from gainful employment.  In 
explaining the basis for the opinions and 
conclusions reached, the examiner should 
provide sufficient analysis and 
meaningful explanation of the VA 
examinations, private examinations or 
hospitalizations, i.e. the medical 
evidence of record.   

4.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
attorney should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




